Citation Nr: 1013362	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Whether the reduction in rating for idiopathic cluster 
headaches (paroxysmal hemicrania) from 50 to 10 percent, 
effective July 1, 2007, was proper.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service- 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from March 1991 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Jackson, Mississippi.  

The appellant presented testimony before the Board in 
November 2009 via a videoconference hearing; a transcript of 
that hearing was produced and has been included in the claims 
folder for review.

During the hearing, the appellant has asserted that he was 
unable to work as a result of a service-connected disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that entitlement to a total disability 
evaluation based on individual unemployabilty due to a 
service member's service-connected disability(ies) (TDIU) 
should be considered when it is part of the underlying 
determination of the appropriate rating to be assigned.  See 
Rice v. Shinseki, 22 Vet. App. 453 (2009) (per curium).  As 
the matter of a TDIU has been raised in this case, the Board 
finds that its jurisdiction in this matter has been triggered 
and the issue must be REMANDED so that further action on the 
part of the RO may occur.

Therefore, the issue involving entitlement to a TDIU will be 
addressed in the REMAND portion of the decision below and it 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The appellant was granted a 50 percent disability rating 
for cluster headaches, effective September 18, 2002.

2.  The RO reduced the appellant's disability rating to a 10 
percent evaluation, effective ratings to noncompensable 
evaluations, effective July 1, 2007, based on medical 
evidence that did not show improvement.


CONCLUSION OF LAW

The requirements for reduction of the 50 percent rating for 
cluster headaches have not been met.  38 C.F.R. § 3.344 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has complied with the notice and duty 
to assist provisions of the law for the decision reached in 
this case, and that, in view of the outcome discussed below, 
any possible deficiencies have not prejudiced the outcome.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

The appellant contends that the 50 percent disability rating 
that had been assigned for his headache disorder should not 
have been reduced to a 10 percent rating.  Because this case 
involves the reduction of a rating, the question is not 
whether the appellant meets the criteria for a 50 percent 
rating, but, rather, whether the reduction in his rating was 
proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 
(1992).  Therefore, it is necessary to consider the complete 
medical history of the appellant's condition.  See Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

The record reflects that service connection was granted for 
cluster headaches (idiopathic paroxysmal hemicrania) via a 
rating decision of September 23, 1999.  A 10 percent rating 
was assigned with an effective date of March 10, 1999.  
Within a year of this rating decision, the appellant returned 
to the RO and asked that a higher rating be assigned for his 
headache disability.  After undergoing a VA examination and 
those results being reviewed by the RO, a 30 percent 
disability rating was assigned, effective April 24, 2000.  

In July 2002, the appellant underwent a VA Neurological 
Examination.  The appellant informed the examiner that he was 
getting headaches once a day with the headaches lasting from 
30 to 40 minutes each.  It was noted that when the headaches 
arose, the appellant would go and lay down in a dark, quiet 
room.  He stated that the medications were helping him but he 
was still not headache free.  A second examination was 
performed in October 2002.  It was noted that the headaches 
had increased in numbers in that instead of having just one 
headache a day, on some days, the appellant was experiencing 
two headaches.  The lengths of the headaches were 10 minutes 
to 60 minutes.  The pain experienced was claimed to be a 10 
out of 10.  It was further written that when the headaches 
erupted, the appellant was completely incapacitated and 
unable to function during the headache.  

Both examination reports were forwarded to the RO, which then 
reviewed the results.  The RO then assigned a 50 percent 
disability rating.  The effective date of the award was 
determined to be September 18, 2002.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (2009); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

The rating criteria in effect at the time of the assignment 
of the 50 percent rating may be found at 38 C.F.R. Part 4, 
Diagnostic Code 8100 (2002) [and now (2009)].  A 
noncompensable evaluation is warranted for migraine headaches 
with attacks less often than the frequency of attacks 
required for a 10 percent evaluation.  A 10 percent 
evaluation requires characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

In January 2004, the appellant underwent a VA-mandated 
neurological examination in order to determine the type of 
symptoms and manifestations produced by his headache 
disorder.  The results from that examination noted that the 
appellant was taking a prescription medication for his 
headaches every other day along with a daily medication.  It 
was reported that the appellant continued to suffer from 
headaches two to three times a day, lasting for one to two 
hours.  It was reported that if the appellant was at work and 
could not find a dark, quiet room to rest in, he would leave 
his job and go to his residence.  It was reported that the 
headaches were incapacitating and that they were effecting 
the appellant's employment.  

Two more VA neurological examinations were accomplished in 
June 2005 and July 2006.  In 2005, the appellant was on 
different medications, which did not prevent the occurrence 
of the headaches.  The results from the 2005 exam mirrored 
the results from the 2002 and 2004 examinations.  During the 
2006 examination, the appellant stated that he was still 
experiencing daily headaches but that they would only last 30 
to 60 minutes.  Nevertheless, the pain was still 10 out of 
10, and the appellant stated that regardless of whether he 
was at work or at home, the headaches were incapacitating and 
prostrating in nature.  

After the last examination, and upon reviewing the record, 
the RO proposed to reduce the appellant's 50 percent 
disability rating to 10 percent.  In response to the 
proposal, the appellant submitted a written statement from 
his employer.  In that statement, the employer reported that 
the appellant often left work because of his disability and 
switched hours with other employees in order to compensate 
for his time away from work.  

Despite the appellant's claim that his headache disability 
had not reduced in severity, in April 2007, the RO 
implemented a rating decision reducing his headache 
disability evaluation.  Following that action, the 
appellant's VA treatment records were obtained and included 
in the claims folder for review.  It is noted that the 
records do show, between 2002 and 2007, that the appellant 
sought repeated treatment and medications from the VA medical 
center for his headache disability.  

Two more examination results are of record.  These reports 
are from May 2008.  The first report notes that the dosage of 
one of the medications that the appellant was taking was 
doubled from 500 mg po ghs to 1000 mg po ghs.  It was 
reported that the appellant was still experiencing headaches 
and that he was taking three medications, which was one more 
than he had been previously taken for his disorder.  The 
examiner also wrote that the headaches were prostrating and 
lasting for approximately one hour or more.  Since that time, 
the claim has been forwarded to the Board for review.  

Concerning the appellant's claim for restoration of a 50 
percent rating for his headache disorder, the issue is 
whether the RO was justified, by a preponderance of the 
evidence, in reducing the appellant's rating.  If not, the 
appellant's rating must be restored.  See Brown v. Brown, 5 
Vet. App. 413, 421 (1993).

The appellant's 50 percent rating was not in effect for more 
than five years, and the provisions of 38 C.F.R. § 3.344 
(2009), referring to stabilization of disability ratings, 
need not be applied.  See 38 C.F.R. § 3.344(c) (2009).  A 
review of the ratings indicates that a 10 percent rating was 
assigned from March 10, 1999, to April 23, 2000; a 30 percent 
rating was assigned from April 24, 2000, to September 18, 
2002; and a 50 percent rating was in effect from 
September 18, 2002, to July 1, 2007.  Moreover, the appellant 
was receiving at least a 30 percent rating, or higher, from 
April 24, 2000, to July 1, 2007.  That is, the 30 percent 
rating was in effect for a seven year period.  

Moreover, the Court has identified "at least four specific 
requirements" applicable to rating reductions in that 
regulation:

(1)  the Board must review "the entire 
record of examinations and the medical - 
industrial history . . . to ascertain 
whether the recent examination is full 
and complete";

(2)  "[e]xaminations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction";

(3)  "[r]atings on account of diseases 
subject to temporary and episodic 
improvement, [. . . ] will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and

(4)  "[al]though material improvement in 
the physical or mental condition is 
clearly reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life".

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 
C.F.R. § 3.344(a)).  

In Brown, the Court further held that the reduction was void 
ab initio, reversed the Board's decision, and remanded the 
matter for the reinstatement of the prior evaluation.  
Thereafter, in Kitchens v. Brown, 7 Vet. App. 320 (1995), the 
Court noted that, in affirming the RO's action in reducing a 
rating that had been effective for more than five years, the 
Board failed to discuss the applicability of 38 C.F.R. 
§ 3.344(a) or (b).  In addition, the Court concluded that the 
criteria were not satisfied.  The Court held, "Where, as 
here, the Court finds that VA has reduced a Veteran's rating 
without observing applicable laws and regulation, such a 
rating is void ab initio and the Court will set it aside as 
not in accordance with the law."  Id. at 325.  Thereafter, 
in Hayes v. Brown, 9 Vet. App. 67 (1996), the Court indicated 
that, although the Board "recognized that a more thorough 
examination was required under 38 C.F.R. § 3.344(a)," in its 
decision, the Board "simply omitted" that requirement of 
the regulation.  Citing Kitchens, the Court reversed the 
Board's decision and ordered that the rating be reinstated 
because the reduction was accomplished without compliance 
with the applicable laws and regulations.  Id. at 73.  In 
Greyzck v. West, 12 Vet. App. 288 (1999), the Court observed 
that the regulatory language in 38 C.F.R. § 3.344(a) had not 
changed since its adoption in February 1961 and, citing Brown 
and Kitchens, declared that it had consistently held that 
where VA reduces a disability rating without complying with 
applicable VA regulations, the reduction is void ab initio.  
Id. at 292.

In this instance, the RO could propose to reduce the 
appellant's 50 disability rating.  However, because the 
appellant had been in receipt of at least a 30 percent rating 
for over five years, the RO was required to comply with the 
substantive provisions of 38 C.F.R. § 3.344 for a disability 
rating in effect for more than five years.  In other words, 
it could only reduce the rating from 50 to 30 percent, and 
the reduction to 10 percent is void ab initio.

As to the evaluation in excess of 30 percent, the Board, 
comparing the lay and medical evidence for the pertinent 
period, finds that the symptoms remained essentially the 
same, and thus no improvement was shown.  As such, the Board 
finds that the 50 percent evaluation must be restored.


ORDER

Restoration of a 50 percent rating for cluster headaches is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.


REMAND

The appellant has asserted, in his testimony before the 
Board, that he is unable to work due to his service-connected 
headache disorder.  In other words, he has asked that a total 
disability evaluation based on individual unemployability due 
to his service-connected disabilities (TDIU) be assigned.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of a claim for a higher rating when 
such claim is raised by the record or asserted by the 
appellant.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
appellant is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  Here, the appellant raised the issue of 
entitlement to a TDIU during his Board hearing.  The 
appellant's claim for the awarding of a TDIU is part of the 
claim for a restoration of a disability rating and thus a 
determination must also be made with respect to this claim.  
In other words, in light of Rice, the Board concludes that VA 
must assess the impact of the appellant's service-connected 
disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the appellant 
and ask that he identify all sources of 
medical treatment received since January 
2008 for his service-connected 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

2.  The AMC should schedule the Veteran 
for an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
cluster headaches, either alone or in 
the aggregate with his other service-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

3.  After completion of the foregoing, 
the AMC should readjudicate the claim.  
If the benefit sought remains denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The purpose of the examination requested 
in this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


